Case 1:18-cv-25110-RNS Document 160 Entered on FLSD Docket 09/15/2020 Page 1 of 2



                                United States District Court
                                          for the
                                Southern District of Florida

  Valentina Oulia, Plaintiff,               )
                                            )
  v.                                        )
                                              Civil Action No. 18-25110-Civ-Scola
                                            )
  Florida Department of                     )
  Transportation, Defendant.                )
            Order Adopting Magistrate’s Report and Recommendations
         This matter was referred to United States Magistrate Judge Edwin G.
  Torres for a report and recommendation on the Defendant’s motion for costs.
  On August 19, 2020, Judge Torres issued a report, recommending that the
  Court grant in part and deny in part the motion and award the Defendant costs
  in the amount of $5,362.33. (R. & R., ECF No. 157.) The Plaintiff, who has been
  proceeding pro se since her attorney withdrew from the matter after the moti on
  was filed but before the report was issued, has filed a “motion” to oppose the
  report and recommendations. (ECF No. 158.) The Court construes that
  “motion” as an objection, which the Court now overrules.
         “In order to challenge the findings and recommendations of the
  magistrate judge, a party must file written objections which shall specifically
  identify the portions of the proposed findings and recommendation to which
  objection is made and the specific basis for objection.” Macort v. Prem, Inc., 208
  F. App’x 781, 783 (11th Cir. 2006) (quoting Heath v. Jones, 863 F.2d 815, 822
  (11th Cir. 1989) (alterations omitted); see also U.S. v. Schultz, 565 F.3d 1353,
  1360 (11th Cir. 2009) (“[A] party that wishes to preserve its objection must . . .
  pinpoint the specific findings that the party disagrees with.”). The objections
  must also present “supporting legal authority.” Local Mag. J. R. 4(b). To the
  extent a party fails to object to parts of the magistrate judge’s report, those
  portions are reviewed for clear error. Macort, 208 F. App’x at 784 (quoting
  Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir.1999)).
         The objection briefly rehashes some of the merits of the order granting
  summary judgment in the Defendant’s favor, it explains that the Plaintiff’s
  counsel represented her pursuant to a contingency agreement, that this was a
  stressful case for the Plaintiff and her counsel, and that it would be the “[m] ost
  fair decision . . . to dismiss the costs.” (ECF No. 158.) However, at no point
  does it “pinpoint” any findings regarding the costs award, much less
  substantively disagree with them or present supporting legal authorities.
Case 1:18-cv-25110-RNS Document 160 Entered on FLSD Docket 09/15/2020 Page 2 of 2



        Accordingly, having reviewed the report and recommendation, and
  finding it to be cogent and compelling, the Court affirms and adopts Judge
  Torres’s report and recommendation (ECF No. 157). The Court grants in part
  the Defendant’s motion for costs (ECF No. 144). Consistent with the report, the
  Court awards $5,362.33 in costs to Defendant Florida Department of
  Transportation to be paid by Plaintiff Valentina Oulia.
        Done and ordered at Miami, Florida, on September 15, 2020.


                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
